Citation Nr: 0010786	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-07 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from May 1962 until May 
1965.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veteran's appeals (Board) from a rating 
decision of May 1997 from the St. Paul, Minnesota Regional 
Office (RO) which denied service connection for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  A diagnosis of PTSD is not substantially supported by a 
link established by medical evidence between current symptoms 
and the claimed inservice stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he now has chronic PTSD as the 
result of a traumatic automobile accident in service for 
which service connection should now be granted by the Board.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and the claimed 
inservice stressor; and credible evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f); 
See also Cohen v. Brown, 10 Vet. App. 128 (1997).

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  That is, the Board finds that the 
veteran has submitted a claim which is plausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  After reviewing the 
record, the Board also finds that the duty to assist the 
veteran has been met.  38 U.S.C.A. § 5107(a).

Factual background

The veteran's service medical records reflect no treatment 
for psychiatric complaints or disability.  It is shown, 
however, that he sustained extensive facial injuries and 
massive fractures of the right maxilla, nose and mandible 
after he was thrown through the windshield in an automobile 
accident in May 1964 for which he subsequently underwent 
extensive reconstructive surgery.  Upon examination in March 
1965 for discharge from active duty, the appellant denied 
nervous trouble of any sort.  His psychiatric status was 
evaluated as normal.  

The veteran was afforded a postservice VA examination in 
September 1965 whereupon it was recorded that he had no 
personality disorders and had adjusted himself very well to 
his traumatic experience.  It was noted at that time that he 
had been left with a moderately severe cosmetic defect.  

The veteran filed a claim for PTSD in January 1997.  
Subsequently received were VA outpatient clinical data 
showing treatment for various complaints and disorders, but 
primarily alcohol dependence and depression.  He was admitted 
in December 1996 for alcohol dependence and it was noted that 
he had been treated at that facility the previous month for 
alcohol withdrawal.  The veteran stated that he had had his 
first treatment for major depression in 1993.  A trauma 
history was recited whereupon it was noted that he had been 
hospitalized for two months in 1964 after an automobile 
accident, and had also admitted in 1976 after a car crash 
which had resulted in several broken ribs.  He stated that he 
was a non-combat veteran.  

VA outpatient clinical records reflect that the appellant 
underwent a VA psychological assessment in January 1997 
wherein he indicated that he had been bothered by periods of 
severe depression since approximately 1985, and related that 
there had been a family history of such.  He stated that his 
latest period of depression may have begun in July 1996 when 
two workers in his barbershop had quit resulting in a 
significant decrease in his finances and an increase in 
stress.  The veteran recounted his jeep accident in service 
and said that he occasionally had flashbacks and nightmares 
once in a while.  He stated that he had had several 
significant losses in his life; his first wife had been 
killed in a car accident in 1969 at the age of 26, eight 
years into their marriage, and his father has been killed in 
a hit-and-run auto accident in 1984.  He related that his 
third wife's mother had died of cancer in 1985 and that he 
had been particularly close to her.  Diagnostic impressions 
of alcohol dependency with physiological dependence, and 
major depressive disorder were rendered.  

The veteran underwent VA psychological assessment by a VA 
clinical psychologist in February 1997 for evaluation of PTSD 
for a VA Mental Health Partners Individual program.  A 
comprehensive background history was elicited, to include the 
details of his automobile accident in 1964.  The veteran 
stated that he felt intense fear, helplessness and horror 
when he went through the accident.  He said that he had had a 
tracheotomy, and recalled that a doctor came by and voiced an 
opinion that he was not "going to make it."  The veteran 
related that he thought about the accident daily, and felt 
sadness and anger.  He said that he had nightmares about it 
at least once a week and would wake up shaking.  He indicated 
that he sometimes had cold sweats, would occasionally have 
flashbacks when he saw other accidents, experienced racing of 
the heart when reminded of the accident, and tried to avoid 
anything on television that reminded him of it.  The 
appellant said that he had had a marked personality change, 
felt very bad at the way he looked, became withdrawn from 
other people, could no longer stand to be in crowds, found it 
difficult to trust people, found it harder to express 
affection and saw a bleak future after the trauma.  He 
reported that he was jumpy, had feelings of depression, found 
it difficult to enjoy himself, slept only four to five hours 
a night, and had trouble concentrating.  He emphasized that 
he felt grief about the damage to himself because of the 
accident, and stated that he thought he was going to die at 
that time.  He said that he still woke up from nightmares 
with the same intense fear that he was going to die 

Following examination, the examiner stated that the veteran 
appeared to meet the criteria for PTSD and was reporting what 
appeared to be a secondary depression.  It was related that 
he had never been depressed prior to the accident and denied 
a family history of depression or any other psychiatric 
problem.  It was noted that he did report problems with 
alcohol subsequent to the accident.  

In April 1997 the veteran underwent a VA compensation and 
pension examination for PTSD purposes.  It was noted that a 
psychological evaluation had been performed in this regard 
previously, and that it had been determined that the veteran 
did have some symptoms consistent with PTSD, but did not meet 
the full criteria in this regard, and that primary diagnoses 
of major depression and alcohol dependency were rendered at 
that time.  

On current examination, the veteran related personal and 
social history which included his automobile accident in 
service.  He said that this was the main traumatic event in 
his life.  He denied alcohol use to any significant extent 
while in service, and also indicated that he had no mood or 
anxiety symptoms during active duty.  The appellant stated 
that after his accident, he became more and more worried 
about his appearance and tended to feel that people perceived 
him as a freak because of his facial scars.  He said that he 
had started to drink more regularly after his military 
service.  

The veteran reported that he had been hospitalized for 
depression in 1994 and that this was the first time he had 
sought mental health treatment.  He related that he had 
subsequently been hospitalized for substance abuse problems.  
He did indicate some legal problems in 1970 and 1975 when had 
been jailed for two days on each occasion for assault to do 
bodily harm.  He said that he had been sober since December 
1996.

A detailed background history was provided in conjunction 
with a comprehensive PTSD clinical assessment.  It was noted 
that the veteran brought along the psychological evaluation 
which had been conducted by the VA clinical psychologist in 
February 1997 upon which a diagnosis of PTSD had been 
rendered.  Following mental status examination, pertinent 
diagnoses of major depressive disorder, recurrent, severe, 
and alcohol dependence, in partial remission were rendered on 
Axis I.  An Axis II diagnosis was deferred.  Axis III 
diagnoses of status post severe motor vehicle accident in 
1964, status post appendectomy at age four, and kidney stones 
at age 17 were also noted.  The examiner commented that the 
veteran did not meet the full criteria for PTSD although he 
had many of the symptoms.  It was felt that many of his 
avoidance and arousal symptoms were difficult to distinguish 
from his ongoing major depressive disorder and that it 
appeared that most of his symptoms could currently be 
explained by his primary diagnosis of major depression, as 
well as his history of substance abuse.  The examiner added 
that it would be important to reassess the veteran after he 
had been successfully treated for his severe major 
depression, and had maintained sobriety to reassess the 
claimed traumatic stress related symptoms.

Subsequently received was a VA hospital discharge summary 
dated in December 1996 wherein the veteran was noted to be a 
chronic alcohol abuser drinking heavily "all my life" who had 
recently experienced an increase in his drinking secondary to 
losing his business.  Upon discharge some days later, 
diagnoses included alcohol withdrawal, tobacco abuse and 
possible depression.  

The veteran was readmitted to VA hospitalization on a 
subsequent occasion in December 1996 into January 1997, and 
between April and May 1997, as well as in August 1997 with 
primary diagnoses of continuous alcohol dependence and 
depression. 

Analysis

Initially, the Board points out that it is not making any 
determination with respect to the credibility of the 
veteran's assertions as to what psychiatric symptoms he has 
experienced as the result of his automobile accident in 
service and thereafter.  However, even accepting his 
contentions as true, he has not submitted clinical evidence 
that he currently has PTSD which is attributable to an 
incident of service.  As well, a comprehensive review of the 
entire medical record in this instance provides no clinical 
support that any other acquired psychiatric disorder which 
has been diagnosed to date is related to active service.  The 
Board points out that diagnoses of major depression and 
depression were not shown in service or for many years 
thereafter.  Consequently, such disabilities may not be found 
to be related to service on either a direct of presumptive 
basis.  See § 38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West, 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

As well, it is observed that the veteran has had a long-term 
diagnosis of alcohol dependence and continues to be treated 
for a substance abuse disorder.  The Board points out in this 
regard, however, that VA regulations proscribe the payment of 
compensation for disabilities that are considered the result 
of willful misconduct or the abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105(a), 1110: 38 C.F.R. § 3.301(c)(2)(1999); 
VAOPGCPREC 2-97 (January 16, 1997).  Thus service connection 
for alcohol dependence may not be granted on either a primary 
or secondary basis.  See Gabrielson v. Brown, 7 Vet.App. 41 
91994).

The record reflects that the veteran was involved in a 
traumatic automobile accident while he service and it is this 
incident which he claims is the stressor to which PTSD has 
been ascribed.  The Board points out, however, that the 
current clinical data of record do not show that the medical 
evidence has substantially established a link between the 
diagnosis of PTSD and current symptomatology and an inservice 
stressor.  See 38 C.F.R. § 3.304(f).  In this regard, the 
Board points out that while a VA psychologist did indeed 
determine in February 1997 that the veteran appeared to meet 
the criteria for PTSD, that opinion was superceded by the 
findings on ensuing VA psychological testing and psychiatric 
examination in March and April 1997, respectively, that 
veteran did not meet the full criteria for PTSD.  It was 
found at that time that much of his psychiatric 
symptomatology was difficult to distinguish from the major 
depressive disorder and that most of his symptoms could be 
explained by that disability and the history of substance 
abuse.  Indeed the record further reflects that when the 
appellant was hospitalized on multiple occasions between 1996 
and 1997, no PTSD diagnosis was rendered.  Continuous alcohol 
abuse, depression and/or major depression were the only 
diagnoses provided at those times.  It is shown that none of 
the multiple physicians and/or providers proposed any link 
between service and the psychiatric disability under 
treatment on those occasions.  Consequently, the findings of 
the VA psychological examiner in February 1997 is of little 
force when compared to the overwhelming clinical evidence 
prior to that report and thereafter which indicate that the 
appellant does not have PTSD.  The veteran's contentions to 
the affect that he now has PTSD as the result of an 
automobile accident in service do not establish that he 
indeed has a disability of this nature since he is not 
qualified, as a layperson, to offer a medical opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


